Citation Nr: 1505605	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-07 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder, bipolar disorder, phobia, adjustment disorder, and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974, with additional service in the Reserves. 
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied separate claims for service connection for anxiety, depression, and PTSD.  

The RO has denied separate claims for service connection for anxiety and depression.  During the appeal period, the Veteran has been diagnosed with multiple psychiatric disorders other than PTSD, to include anxiety disorder, bipolar disorder, phobia, adjustment disorder, and depression.  See e.g., April 2008 and August 2012 VA treatment records; June 2009 VA examination.  The Board has combined the claims for service connection for anxiety and depression for the sake of judicial economy, and the Board has broadened the combined claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the November 2014 Board hearing presided over by the undersigned Veterans Law Judge. 

The Board notes that the Veteran's January 2010 notice of disagreement did not specify the adverse determinations in the August 2009 rating decision with which he disagrees.  The RO sent the Veteran a letter in March 2010 that requested the Veteran to submit a valid notice of disagreement as to which adverse decisions with which he disagrees.  The January 2011 statement of the case indicates that a notice of disagreement was received on April 2, 2010; however, this document is not associated with the claims file.  The January 2011 statement of the case listed only the issues of service connection for anxiety, depression, and PTSD, and there is no indication in the record nor at the November 2014 Board hearing that the Veteran desired to initiate appeals for the remaining adverse determinations in the August 2009 rating decision.  As such, the Board concludes that the Veteran's April 2010 notice of disagreement did not indicate a desire to appeal the remaining adverse determinations in the August 2009 rating decision, and the Board does not have jurisdiction over those matters at this time.  Cf. Manlicon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran states that he has an acquired psychiatric disorder that is related to service.  The Veteran has reported the confirmed stressors of his compartment being filled with smoke during a ship fire and of certain fellow shipmates who died.  See March 2008 Veteran statements; November 2014 Board hearing at p. 3-4; March 2009 CURR Request (Defense Personnel Records corroborate that in November 1972 there was a fire on the ship and that heavy smoke filled multiple levels on the ship; the deaths of shipmates L. Y. and J. F.; and, the death of Lt. R. in a plane crash).

The Veteran has also reported in-service verbal harassment, to include harassment of a racial nature, from fellow shipmates.  See e.g., January 2010 Veteran statement; October 2014 VA treatment record.  The Veteran has also reported fear during an alleged incident when a nuclear bomb was leaking on the ship.  See e.g., March 2008 Veteran statement; November 2014 Board hearing at p. 4-5.  The Veteran has also reported an alleged incident on the ship when he was getting supplies and the pallets hit his forklift and knocked him into the catwalk.  The Veteran states that but for that catwalk, he would have been lost in the sea.  See November 2014 Board hearing at p. 5-7.  The Veteran also reported fear of being killed when at sea.  See March 2008 Veteran statement.  

The Board notes that the Veteran has been diagnosed with multiple psychiatric disabilities other than PTSD, to include anxiety disorder, bipolar disorder, phobia, adjustment disorder, and depression.  See e.g., April 2008 and August 2012 VA treatment records; June 2009 VA examination.  Regarding PTSD, the June 2009 VA examiner opined that the Veteran does not meet the criteria for a diagnosis of PTSD.  On the other hand, later VA treatment records show that the Veteran has been diagnosed with PTSD.  See e.g., September 2014 VA treatment record.  The Board also notes that Dr. M., a VA psychiatrist who treated the Veteran for years during the appeal period, has stated that the Veteran's symptoms are difficult to track to a clear diagnosis.  See March 2012 VA treatment record. 

On VA examination in June 2009, the examiner diagnosed the Veteran with depressive disorder and opined that this disorder is associated with unemployment secondary to post-service injury and is not related to service.  This opinion as to etiology is inadequate as it does not address the Veteran's reported history of psychiatric symptoms since service and the Veteran's history of mental health treatment prior to his unemployment.  For example, the examiner did not address the Veteran's documented in-service anxiety and trouble sleeping.  See March 1976 Report of Medical History.  

Based on this evidence, it is unclear whether a diagnosed psychiatric disorder is related to service.  It is also unclear whether the Veteran has PTSD and whether PTSD is related to any confirmed in-service stressor.  Therefore, the Veteran should be afforded a new VA psychiatric examination to determine the nature and etiology of PTSD and any acquired psychiatric disorder other than PTSD, to include anxiety disorder, bipolar disorder, phobia, adjustment disorder, and depression.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

The Board notes that the Veteran has reported that he is receiving disability benefits from the Social Security Administration (SSA) for physical disabilities, and there is no indication that he receives SSA disability benefits for a psychiatric disorder.  See June 2009 VA examination.  Therefore, obtainment of SSA records pertaining to the Veteran's claim(s) for disability benefits is not necessary.  

Accordingly, the case is REMANDED for the following action:

1. Take all necessary steps to associate the Veteran's notice of disagreement that was received by VA on April 2, 2010, with the claims file.  See January 2011 statement of the case.  If this document is unavailable, this must be clearly set forth in the VBMS file.

2. Contact the Veteran and request that he provide information as to any outstanding records pertaining to his psychiatric condition, specifically to include the following:

a. Treatment records from the Allen Group.  

b. Treatment records from Kimble Medical Center.

c. Treatment records from the Vet Center in Ft. Lauderdale.  See May 2008 letter from the Vet Center.  

d. Treatment records from the Vet Center in Miami.  See October 2012 VA treatment record (Veteran indicated he was told he has "shell shock" for racial discrimination).  

e. Treatment records from the private therapist in Tallahassee.  See October 2012 VA treatment record.

f. Any other private treatment provider.  See September 2014 VA treatment record (Veteran reported seeing a private psychiatrist until 2013).  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

3. Obtain the Veteran's complete service personnel records for all periods of service from December 1971 to December 1974, and any period thereafter.

4. Obtain outstanding relevant VA treatment records, specifically to include the following:

a. records from October 2014 to present;

b. records from June 2009 to December 2010; and

c. records dating prior to October 1999.  See e.g., October 1999 and January 2002 VA treatment records (indicating prior mental health treatment).  

5. Request that the Veteran provide detailed information concerning his reported stressors including, if possible, a 60-day period during which each reported stressor(s) occurred.  

6. Complete any development necessary to obtain evidence to support that the Veteran's reported in-service stressors occurred.  See pages 3-4 of this remand for the reported stressors.  

7. After completing the above development, schedule the Veteran for a VA psychiatric examination to determine whether PTSD and an acquired psychiatric disorder other than PTSD, to include anxiety disorder, bipolar disorder, phobia, adjustment disorder, and depression, is related to service.

Notify the examiner of the Veteran's confirmed stressors.  Make the claims file (including both Virtual VA/ VBMS) available to the examiner for review of the case.  The examiner should note that this case review took place.  

(a) Provide an opinion as to the nature and diagnosis(es) of the Veteran's psychiatric disability, to include PTSD, anxiety disorder, bipolar disorder, phobia, adjustment disorder, and depression.

In so doing, opine whether the Veteran has had a verified diagnosis of PTSD conforming to the DSM-IV, at any point during the appeal period (March 2008 to present).  See e.g., September 2014 VA treatment record.  

(b) If the Veteran has had PTSD during the appeal period, the examiner is asked to opine whether it is at least as likely as not (probability of 50 percent) that the PTSD is etiologically related to service, including as a result of any confirmed stressor.

(c) Regarding any diagnosis other than PTSD, including anxiety disorder, bipolar disorder, phobia, adjustment disorder, and depression, the examiner is asked to opine whether it is at least as likely as not (probability of 50 percent) that the Veteran's diagnosed psychiatric disorder(s) other than PTSD is etiologically related to service. 

The examiner's attention is invited to the following:

a. The Veteran's reports of psychiatric problems, such as anxiety, nightmares, trouble sleeping, and claustrophobia, that began in service and have continued since service.  See March 1976 Report of Medical History (showing that the Veteran complained of frequent trouble sleeping, assessed as anxiety); see e.g., November 2014 Board hearing at p. 7-8.

b. The Veteran's report that after the fire on the ship, he was treated for smoke inhalation and was given Valium for his anxiety.  See November 2014 Board hearing at p. 3.

c. The reported in-service verbal harassment, to include harassment of a racial nature, from fellow shipmates.  See e.g., January 2010 Veteran statement; October 2014 VA treatment record.  

d. The reported fear during an alleged incident when a nuclear bomb was leaking on the ship.  See e.g., March 2008 Veteran statement; November 2014 Board hearing at p. 4-5.  

e. The reported incident on the ship when the Veteran was getting supplies and the pallets hit his forklift and knocked him into the catwalk.  See November 2014 Board hearing at p. 5-7.  

f. The Veteran's reported fear of being killed when at sea.  See March 2008 Veteran statement.  
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible.  

Note that the June 2009 VA examiner's opinion regarding the etiology of the Veteran's psychiatric disorder is inadequate, as the examiner did not address the Veteran's history of psychiatric symptoms prior to his unemployment, to include in service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

8. Thereafter, readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




